154 Ga. App. 309 (1980)
268 S.E.2d 363
McINTYRE
v.
CITY OF ATLANTA et al.
59414.
Court of Appeals of Georgia.
Argued February 6, 1980.
Decided April 10, 1980.
Hirsch Friedman, William T. Gerl, Spencer J. Krupp, for appellant.
Ferrin Y. Mathews, Malcolm J. Hall, for appellees.
DEEN, Chief Judge.
This is an appeal from the denial of an application for certiorari to the Superior Court of Fulton County. The applicant complained of a judgment entered against him on June 7, 1979, by the Department of Public Safety and affirmed at an administrative hearing board protesting his dismissal for cause by the Bureau of Police Services. The judge of the superior court denied the certiorari and the appellant filed a direct appeal to this court.
The appellee has filed a motion to dismiss in this court on the ground that discretionary appeal procedures have not been followed as mandated by Ga. L. 1979, p. 619 et seq. and Rule 40 of the Court of Appeals.
Section 3 of the statute provides in effect that decisions of the superior court in certain cases shall be final unless an application in the nature of a petition to the appellate court and following the rules there prescribed is made and sanctioned by that court. The cases to which the procedure applies include decisions of the superior courts reviewing decisions of the workers' compensation board, auditors, state and local administrative agencies and lower courts by certiorari or de novo proceedings. Note our Court of Appeals Rule 40. The particular judgment under consideration is a judgment of the superior court denying certiorari to the administrative agency to which the decision had been appealed in the first instance. Thus it clearly comes within the purview of the statute.
Since the proper procedure to secure appellate review has not been followed, the appeal must be dismissed.
Appeal dismissed. Birdsong and Sognier, JJ., concur.